The petitioner, Jerome Chambers, was charged with the murder of A.J. Horton in Seminole county on the 15th day of September, 1921, and was committed without bail to answer this charge by the examining magistrate. Later the petitioner made application to the district judge of Seminole county to be admitted to bail, and the district judge, upon hearing, denied the application.
The testimony before us seems to disclose that the petitioner, in the heat of passion, assaulted the deceased by striking him on the head with a pistol, with an intent to severely punish the person assaulted, but without an intent to kill; that the assault ended voluntarily, and both the defendant and the deceased left the scene of the altercation; that the deceased some hours later became unconscious, and died on the following day from the effects of the blow.
In our view of the evidence before us there was probably no premeditated design evinced by the petitioner to effect the death of the person assaulted, nor does it seem probable that the assault was perpetrated in a manner showing a depraved mind, regardless of human life and imminently dangerous to others. Unless other testimony is later adduced, showing a different state of facts, the accused is probably guilty of manslaughter, and not of murder. *Page 65 
The petitioner will therefore be admitted to bail in the sum of $15,000 by making a good and sufficient bond in that sum within 15 days from this date, to be approved by the court clerk of Seminole county.